UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53667 LEAF EQUIPMENT FINANCE FUND 4, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1552209 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington, Delaware 19801 (Address of principal executive offices) (800) 819-5556 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨Yes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨(Do not check if a smaller reporting company) SmallerReportingCompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨Yes xNo There is no public market for the Registrant’s securities. LEAF EQUIPMENT FINANCE FUND 4, L.P. Quarterly Report on 10-Q/A For the quarterly period ended June 30, 2010 Explanatory Note We are filing this Amendment No.1 to our quarterly report on Form 10-Q for the period ending June30, 2010, which was originally filed on August16, 2010 (the “Original Filing”), to refile Exhibit 10.13.In the Original Filing, Exhibit 10.13 omitted certain exhibits and schedules thereto. Exhibit 10.13 is now being refiled in its entirety to include all exhibits and schedules. In addition, as required under Rule 12b-15 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company’s principal executive officer and principal financial officer are providing new certifications in connection with this Amendment No.1. Except as described above, this Amendment No. 1 does not revise, update or in any way affect any information or disclosure contained in the Original Filing, including our Financial Statements or Management’s Discussion and Analysis of Financial Condition and Results of Operation. ITEM6 – EXHIBITS Exhibit No. Description Certificate of Limited Partnership (1) Amended and Restated Agreement of Limited Partnership (2) Forms of letters sent to limited partners confirming their investment (1) Form of Origination and Servicing Agreement Among LEAF Financial Corporation, LEAF Equipment Finance Fund 4, LP and LEAF Funding, Inc. (1) Receivables Loan and Security Agreement, dated as of October 31, 2006, among Resource Capital Funding II, LLC, as the Borrower, and LEAF Financial Corporation, as the Servicer, and Morgan Stanley Bank, as a Lender and Collateral Agent, and U.S. Bank National Association, as the Custodian and the Lender’s Bank and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services), as the Backup Servicer, as amended through November 13, 2008 (3) Forbearance and Reservation of Rights, dated as of May 14, 2009, by and among Resource Capital Funding II, LLC, LEAF Financial Corporation, Morgan Stanley Bank, NA, and Morgan Stanley Capital Services Inc. (5) Indenture by and between LEAF Commercial Finance Fund, LLC and U.S. Bank National Association (3) Loan and Security Agreement by and among LEAF 4A SPE, LLC, LEAF Equipment Finance Fund 4, L.P., LEAF Funding, Inc., LEAF Financial Corporation, the lenders party thereto, and Wells Fargo Foothill, LLC dated as of February 9, 2009(4) Seventh Amendment to the Receivables Loan and Security Agreement and Waiver, dated as of July 14, 2009, with Morgan Stanley Bank, N.A., as lender and as collateral agent (6) Receivables Loan and Security Agreement, dated as of March 31, 2006, among Resource Capital Funding, LLC, LEAF Financial Corporation, Black Forest Funding Corporation, Bayerische Hypo- Und Vereinsbank AG, U.S. Bank National Association, and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services), as amended through the Seventh Amendment (the “HVB Agreement”) (6) Eight Amendment Agreement to the HVB Agreement (6) Ninth Amendment Agreement to the HVB Agreement (6) Eight Amendment to Receivable Loan and Security Agreement and Waiver dated December22, 2009 among Resource Capital Funding II, LLC, LEAF Financial Corporation, Morgan Stanley Bank , N.A, Lyon Financial; Services, Inc, U.S. Bank National Association, Morgan Stanley Capital Services, Inc and Morgan Stanley Asset Funding Inc.(7) Ninth Amendment to Receivable Loan and Security Agreement and Waiver dated April 21, 2010 among Resource Capital Funding II, LLC, LEAF Financial Corporation, Morgan Stanley Bank , N.A, Lyon Financial; Services, Inc, U.S. Bank National Association, Morgan Stanley Capital Services, Inc and Morgan Stanley Asset Funding Inc.(8) Eleventh Amendment Agreement to the UniCredit Agreement (formerly HVB) dated April 30, 2010 (8) Indenture between LEAF Receivables Funding 2, LLC and U.S. Bank National Association dated as of May 1, 2010 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 1, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 1, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Filed previously as an exhibit to our Registration Statement on Form S-1 filed on March24, 2008 and by this reference incorporated herein. Filed previously as an exhibit to Form 8-K on May8, 2009 and by this reference incorporated herein. Filed previously on May12, 2009 in Post-Effective Amendment No.1 as an exhibit to our Registration Statement and by this reference incorporated herein. Filed previously as an exhibit to our Annual Report on Form 10-K for the year ended December31, 2008 and by this reference incorporated herein. Filed previously as an exhibit to our Quarterly Report on Form 10-Q for the quarter ended March31, 2009 and by this reference incorporated herein. Filed previously as an exhibit to our Quarterly Report on Form 10-Q for the quarter ended June30, 2009 and by this reference incorporated herein. Filed previously as an exhibit to our Annual Report on Form 10-K for the year ended December31, 2009 and by this reference incorporated herein. Filed previously as an exhibit to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 and by this reference incorporated herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEAF EQUIPMENT FINANCE FUND 4, L.P. A Delaware Limited Partnership By:LEAF Asset Management, LLC, its general partner March 1, 2011 By: /s/CRIT S. DEMENT Crit S. DeMent Chairman and Chief Executive Officer March 1, 2011 By: /s/ROBERT K. MOSKOVITZ Robert K. Moskovitz Chief Financial Officer
